DETAILED ACTION
This Non-final action is responsive to the following communications: application filed on 09/28/2020.
Claims 1-20 are pending. Claims 1, 9, and 17 are independent.

Examiner Notes 
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04, Breadth of a claim is not to be equated with indefiniteness, but “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety. Per MPEP 2141.02 VI prior art must be considered in its entirety. E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103 and once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of proof shifts to the applicant.


Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
4.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
5.	Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 09/28/2020.  This IDS has been considered.

Specification Objections
6.	The Title is objected to because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: 
“Voltage generator circuitry of memory device for generating an internal power supply voltage and methods of operating the same,”.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


8.	Claims 4-6, 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
8a. Following claims recite redundant terms that render the claims indefinite for being ambiguous because the terms have already  been recited in antecedent claims and/ or limitations. It is unclear if the claims are referring to previously mentioned components/ parameters or are setting forth new components/ parameters in the latest recitation. The specification does not provide a standard for ascertaining the limitations, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Definiteness of claim language requires a determination of whether those skilled in the art would understand what is claimed when the claim is read in light of the specification. For the purpose of art rejection, the components are treated as the same (see analysis in art rejection as applicable).	
Claim 4, line 17  recites “a first drive control signal” which is a redundant limitation since antecedent claim/ limitation of claim 2, line 3  recites the same limitation “a first drive control signal ”. 
Claim 6, line 4  recites “a reference voltage ” which is a redundant limitation since antecedent claim/ limitation claim 2  line 3  recites the same limitation “a reference voltage”. 
Claim 17, line 7 recites “a first internal power supply voltage” which is a redundant limitation since line 4 recites the same limitation “a first internal power supply voltage”. 
Claim 17, line 11 recites “a second internal power supply voltage” which is a redundant limitation since line 10 recites the same limitation “a second internal power supply voltage”
Claim 19, line 7 recites “an external power supply voltage” which is a redundant limitation since claim 18 line 3 recites the same limitation “an external power supply voltage”.
All dependent claims inclusive of claims 4-6, 17-20 are rejected under this category.
Applicant is requested to check all claim informality, language issues (e.g. antecedent issues, redundant limitation issue, language, grammar issues) for all claims (if applicable) to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.
8b. Claim 9 recites (see e.g. the bolded limitations) “ … the method comprising: 
when the memory device is in an active mode, generating first and second internal power supply voltages from an external power supply voltage; and 
when the memory device is in a standby mode, generating the second internal power supply voltage from the external power supply voltage …”. and generation scheme and supply voltage type of “the second internal power supply” is not understood in context of the claim language. Instant application Fig. 3 or, Fig. 4 and associated disclosure e.g. para [0041]-para [0043] or para [0050] teaches that the voltage 
All dependent claims inclusive of claims 9-16 are rejected under this category.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US 7,864,599 B2),  in view of Lee (US 2006/0250179 A1).
Regarding independent claim 1, Chang teaches a memory device (Fig. 1 semiconductor memory device using Fig. 2: “internal voltage generator”. See Fig. 1-Fig. 5 for illustrated components and functionality) for performing an operating mode according to a command (col. 2, lines 25-62: standby and active operation according to commands), the memory device comprising: 
a memory cell array (see Fig. 1 memory array and circuitry) including a plurality of memory blocks which each including a plurality of memory cells connected to (This general limitation is supported by memory array e.g. dram array. See Background), 
the memory cell array being configured to perform a write operation or a read operation (sense operation, see col. 7, line 13) on the plurality of memory cells by using an internal power supply voltage (Fig. 2: VINTA) provided on an internal power supply voltage line (Fig. 2: VINTA output line); and 
a voltage generator circuitry (Fig. 2) configured to: 
generate a first internal power supply voltage (Fig. 2: AIVCA or, VCCA) from an external power supply voltage (Fig. 2: VCC) when the memory device is in an active mode (col. 4: active operation), 
generate a second internal power supply voltage (Fig. 2: SIVCA) from the external power supply voltage (Fig. 2: VCC) when the memory device is in a standby mode (col. 4, lines 10-13: standby), and 
provide the first internal power supply voltage (Fig. 2: AIVCA) or the second internal power supply voltage (Fig. 2: SIVCA) to the internal power supply voltage line (Fig. 2: VINTA), 
wherein, when the memory device is in the standby mode (see Fig. 4: PRE operation), the voltage generator circuitry blocks generation (see Fig. 4: AIVCA is low or, suppressed) of the first internal power supply voltage by (see e.g. Fig. 4: SIVCA is high and AIVCA is low during standby e.g. PRE operation).
Chang is silent with respect to blocking generation of the first internal power supply voltage by using voltage higher than the external power supply voltage.

when the memory device is in the standby mode, the voltage generator circuitry blocks generation of the first internal power supply voltage by using a first voltage higher than the external power supply voltage (see para [0029], see Abstract: “…the leakage current of an internal power  driver that does not operate in the standby mode is reduced using a high  voltage as a back bias of the internal power driver…”. For example, bias VPP is used as back bias. As known to ordinary skill in the art that VPP has higher magnitude that Vext or, VDD since it is used to reverse bias channel or, increase threshold voltage to reduce leakage. See also para [0035]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Lee into the teachings of Chang such that a supply voltage control mechanism can be employed in the apparatus during standby state in order to reduce leakage (Lee Abstract).
Regarding claim 8, Chang and Lee teaches the memory device of claim 1. Chang teaches wherein the first voltage (Fig. 2: AIVCA) is generated from a high voltage (Fig. 2: VCC) that is provided from an outside of the memory device or generated by a high voltage generator circuit included in the memory device (See Fig. 2) .

11.	Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Seo (US 7,158,423 B2) ,  in view of Lee (US 2006/0250179 A1).
Regarding independent claim 9, Seo teaches an operating method of a memory device (Fig. 1: 100 “semiconductor memory device”) configured to generate an internal power supply voltage (Fig. 1: various levels of VINTA), the method comprising: 
when the memory device is in an active mode, generating first (Fig. 1: VINTA with active level) and second (Fig. 1: VINTA with standby level) internal power supply voltages from an external (Fig. 1: VEXT) power supply voltage (Fig. 1 in context of col. 1, lines 33-35 : “…voltage generator 30 operates in both standby and  active modes…”); and 
when the memory device is in a standby mode, generating the second internal power supply voltage (Fig. 1: VINTA with standby level) from the external (Fig. 1: VEXT) power supply voltage (col. 1, lines 35-39: VINTA standby level) and 
(Seo teaches VINTA active and standby levels are generated separate during active and standby operation)
Seo is silent with respect to blocking generation of the first internal power supply voltage by using voltage higher than the external power supply voltage.
Lee teaches  - 
blocking generation of the first internal power supply voltage by using a first voltage higher than the external power supply voltage (see para [0029], see Abstract: “…the leakage current of an internal power  driver that does not operate in the standby mode is reduced using a high  voltage as a back bias of the internal power driver…”. For example, bias VPP is used as back bias. As known to ordinary skill in the art that VPP has higher magnitude that Vext or, VDD since it is used to reverse bias channel or, increase threshold voltage to reduce leakage. See also para [0035]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Lee into the teachings of Seo such that a supply voltage control mechanism can be employed in the apparatus during standby state in order to reduce leakage (Lee Abstract).
Regarding claim 11, Seo and Lee teach the method of claim 10. Seo teaches further comprising performing a sensing operation of a sense amplifier unit of the memory device by using the internal power supply voltage (see Summary section in col. 2 and col. 3).

Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
LEE (US 2013/0223175 A1):  Fig. 1-Fig. 12 disclosure applicable for all claims. Prior art teaches voltage generators may generate a level of a high target voltage with respect to a low external power supply voltage. A reference voltage generator includes a clamp regulator which is driven by a first power supply voltage supplied from an external source and receives a first voltage to generate a clamp voltage, and a level amplifier which is driven by a second power supply voltage that is higher than the first power supply voltage and receives the clamp voltage to generate a reference voltage. The clamp voltage may be set to have a voltage level which results in a successful 
Hwang (US 7613063 B2): Fig. 1-Fig. 12 disclosure applicable for all claims.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.

Allowable Subject Matter
Claims 2-7, 10, 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Further any 112b rejections and objections must be over-come.
Claim 17-20 are objected to because of 112b rejections and spec objections but would be allowable if the rejections/ objections are corrected.
Regarding claims above , the prior art of record does not appear to teach, suggest, or provide motivation for combination for the limitations of the claims.
Applicant rep is strongly suggested to have interview with Examiner before incorporating the allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424.  The examiner can normally be reached on 7:00 am-4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        
(Master of Engineering, Electrical Engineering, USA)